Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report ofNEXT FUEL, INC. (the “Company”) on Form 10-K/A for theyear endingSeptember 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,John Cline, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K/A for theyear endingSeptember 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K/A for theperiod endingSeptember 30, 2010, fairly presents, in all material respects, the financial condition and results of operations ofNEXT FUEL, INC. By: /s/John Cline John Cline, President, Chief Executive Officer, Chief Financial Officer, Chairman of the Board of Directors April 20, 2011
